424 F.2d 1131
Michael DAYAO, an infant, By his mother and next friend, Norma Dayao, Plaintiff-Appellant,v.Joe F. STALEY, District Director, Immigration and Naturalization Service, Defendant-Appellee.
No. 28647 Summary Calendar.
United States Court of Appeals, Fifth Circuit.
April 15, 1970.

Sam Williamson, Houston, Tex., for plaintiff-appellant.
Anthony J. P. Farris, U. S. Atty., Houston, Tex., for defendant-appellee.
Before BELL, AINSWORTH and GODBOLD, Circuit Judges.
PER CURIAM:


1
Our decision in this case is controlled by the recent decision of this court in Perdido v. Immigration and Naturalization Service, 420 F.2d 1179 (5th Cir. 1969), in which the same issues were raised.1


2
Affirmed.



Notes:


1
 Pursuant to Rule 18 of the Rules of this Court, we have concluded on the merits that this case is of such character as not to justify oral argument and have directed the clerk to place the case on the Summary Calendar and to notify the parties in writing. See Huth v. Southern Pacific Company, 5 Cir. 1969, 417 F.2d 526, Part I; and Murphy v. Houma Well Service, 5 Cir. 1969, 409 F.2d 804, Part I